United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 03-10175
                          Conference Calendar



JOSEPH DAVID BRODIN,

                                      Petitioner-Appellant,

versus


L. E. FLEMING, Warden, Federal Medical Center
Fort Worth, TX; UNITED STATES OF AMERICA,

                                      Respondents-Appellees.


                         --------------------

             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 4:02-CV-1024-A

                         --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Joseph David Brodin, federal prisoner # 09360-023, appeals

the dismissal of his civil rights complaint for failure to

comply with the district court’s order that he file a specific

complaint.     Brodin offers no reason on appeal for why he refused

to comply with the court’s order.    The district court did not


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-10175
                                - 2 -

abuse its discretion in dismissing his complaint under FED. R.

CIV. P. 41(b).   McCullough v. Lynaugh, 835 F.2d 1126, 1127

(5th Cir. 1988).

     Brodin’s appeal is without arguable merit and is

therefore frivolous.    See Howard v. King, 707 F.2d 215, 220

(5th Cir. 1983).    Accordingly, his appeal is DISMISSED.   See

5TH CIR. R. 42.2.

     Brodin is cautioned that the dismissal of this appeal as

frivolous counts as a strike for purposes of 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).

Brodin is also cautioned that if he accumulates three "strikes"

under 28 U.S.C. § 1915(g), he will not be able to proceed

in forma pauperis (IFP) in any civil action or appeal filed

while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.     See

28 U.S.C. § 1915(g).

     DISMISSED as frivolous.